FILED
                              NOT FOR PUBLICATION                           DEC 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



VICTOR HUGO MARTINEZ-                             No. 11-70751
JARAMILLO,
                                                  Agency No. A030-700-636
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Victor Hugo Martinez-Jaramillo, a native and citizen of Ecuador, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

his appeal from an immigration judge’s removal order. Our jurisdiction is




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by 8 U.S.C. § 1252. We review de novo questions of law. Mohammed v.

Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny in part and dismiss in

part the petition for review.

      In his opening brief, Martinez-Jaramillo fails to address, and therefore has

waived any challenge to, the BIA’s determination that he is statutorily ineligible

for cancellation of removal under 8 U.S.C. § 1229b(c)(6), and for adjustment of

status under 8 U.S.C. § 1255(a)(3). See Martinez-Serrano v. INS, 94 F.3d 1256,

1259-60 (9th Cir. 1996) (issues which are not specifically raised and argued in a

party’s opening brief are waived).

      We need not consider Martinez-Jaramillo’s claim that his convictions for

burglary and petty theft are not crimes involving moral turpitude because he failed

to raise this issue before this court in his prior petition for review. See Christian

Legal Soc. Chapter of University of California v. Wu, 626 F.3d 483, 488 (9th Cir.

2010) (petitioner who fails to raise an issue in previous petition for review is not

entitled to “a second bite at the appellate apple”).

      Martinez-Jamarillo’s contention that the agency violated due process by

failing to consider his proof of rehabilitation is rejected.




                                            2                                    11-70751
      We lack jurisdiction to review the agency’s determination that Martinez-

Jamarillo did not merit voluntary departure as a matter of discretion. See 8 U.S.C.

§ 1229c(f) (“No court shall have jurisdiction over an appeal from denial of a

request for an order of voluntary departure”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                     11-70751